FILED
                                                             United States Court of Appeals
                                                                     Tenth Circuit
                                    PUBLISH
                                                                    December 27, 2019
                     UNITED STATES COURT OF APPEALS
                                                                Elisabeth A. Shumaker
                                                                    Clerk of Court
                            FOR THE TENTH CIRCUIT
                        _________________________________

MOUNTAIN DUDES,

      Plaintiff - Appellant,

v.                                                    No. 18-4049

SPLIT ROCK HOLDINGS, INC., a Utah
corporation; SPLIT ROCK HOLDINGS,
LLC; OLD SPI, INC.; SPLIT ROCK FINE
HOMES; SPLIT ROCK FINE HOMES
REAL ESTATE COMPANY; SPLIT
ROCK AT ENTRADA REAL ESTATE
COMPANY; LANDEA REALTY; SPLIT
ROCK CONSTRUCTION; 4-B
BUILDERS; SPLIT ROCK
DEVELOPMENT; SPLIT ROCK
DEVELOPMENT GROUP; SPLIT ROCK
DESIGN; SPLIT ROCK INTERIOR;
JOSEPH L. PLATT; KENT L. BYLUND;
BARTLEY W. SMITH; REN G. BOYCE;
PATRICK MANNING; JOSEPH L. AND
SUSAN A. PLATT FAMILY
PROTECTION LIMITED
PARTNERSHIP; BYLUND FAMILY
LIMITED PARTNERSHIP; BARTLEY
SMITH FAMILY LIMITED
PARTNERSHIP; REN BOYCE FAMILY
LIMITED PARTNERSHIP; STONE
PUMA, INC.; MOUNTAIN MEADOW
FARMS, INC.; PATRICK MANNING,
LLC,

      Defendants - Appellees,

and
 WELDON LARSEN,

       Defendant.
                       _________________________________

                    Appeal from the United States District Court
                              for the District of Utah
                          (D.C. No. 2:13-CV-00510-CW)
                      _________________________________

Brennan H. Moss (John P. Mertens, with him on the briefs), Pia Anderson Moss Hoyt,
LLC, Salt Lake City, Utah, for Plaintiff-Appellant.

Joseph E. Wrona (Jared C. Bowman, with him on the brief), Wrona DuBois, PLLC, Park
City, Utah, for Defendants-Appellees.
                        _________________________________

Before TYMKOVICH, Chief Judge, EBEL, and PHILLIPS, Circuit Judges.
                 _________________________________

EBEL, Circuit Judge.
                       _________________________________

      Substantively, this appeal addresses claims under Utah’s Uniform Fraudulent

Transfer Act (“UFTA”). But our resolution of this appeal turns primarily on a

procedural matter involving how the sufficiency of evidence presented at a civil jury

trial can be challenged. Rule 50, Fed. R. Civ. P., provides a carefully detailed

process by which a party challenging the sufficiency of his opponent’s evidence must

give his opponent notice of that challenge and an opportunity to correct, if possible,

any evidentiary deficiency before the case is submitted to the jury. Here, the district

court deprived Plaintiff Mountain Dudes LLC of that opportunity. Instead, after the

jury was unable to reach a verdict on Mountain Dudes’ UFTA claims, the district

court invoked Rule 50(b) to grant Defendants judgment as a matter of law on grounds

                                           2
the court raised sua sponte after the jury deadlocked. That was error. Exercising

jurisdiction under 28 U.S.C. § 1291, we therefore REVERSE the judgment the

district court entered sua sponte in Defendants’ favor. However, we AFFIRM the

district court’s other rulings rejecting the grounds the various parties did raise

seeking judgment as a matter of law. Finally, we REMAND this case for a new trial.1

                                   I. BACKGROUND

         This appeal concerns Mountain Dude’s claims asserted under Utah’s

Fraudulent Transfer Act (“UFTA”), Utah Code §§ 25-6-1 to 25-6-14.2 The “UFTA’s

apparent purpose is to prevent insolvent debtors from transferring all of their assets

to avoid their creditors’ claims, and to provide a means whereby creditors can collect

against a fraudulently transferred asset.” Porenta v. Porenta, 416 P.3d 487, 492 (Utah

2017).

         Here, Mountain Dudes is the creditor and Split Rock, Inc. (“SRI”) is the

debtor.3 Mountain Dudes obtained a $1.175 million judgment against SRI as the

result of a dispute over a home that Mountain Dudes purchased from SRI.


1
 We GRANT both Mountain Dudes’ request to file a supplemental appellate
appendix and Defendants’ motion to file a corrected brief.
2
  In 2017, the Utah legislature amended and renumbered the UFTA’s provisions and
renamed the UFTA the Uniform Voidable Transactions Act. See Utah Code §§ 25-6-
101 through 25-6-502. But, because these amended and renumbered provisions apply
only to transactions occurring after May 9, 2017, see id. § 25-6-406(1), (2), they do
not apply here. See Porenta v. Porenta, 416 P.3d 487, 490 n.1 (Utah 2017). We,
therefore, apply the former UFTA.
3
 During the course of events at issue here, SRI changed its name to Old SPI, Inc.,
and is designated as a Defendant under that name. The parties and the district court,
                                            3
      At the same time that dispute between Mountain Dudes and SRI was ongoing,

SRI, a land developer in St. George, Utah, went over $50 million in debt during the

2008 Great Recession. On June 24, 2009, SRI transferred all its remaining assets to a

newly formed business, Split Rock Holdings, LLC (“SR Holdings”).4

      Although the June 2009 transaction occurred between two business entities—

SRI and SR Holdings—many of the same individuals were involved on both sides of

that deal. At that time, SRI was operated by five equal “partners,” individual

Defendants Joseph L. Platt, Kent L. Bylund, Bartley W. Smith, Ren G. Boyce, and

Weldon Larsen.5 SR Holdings was formed in June 2009 by four of the same

individuals—Platt, Bylund, Smith, and Boyce. Defendant Patrick Manning testified

that he was also involved in the June 2009 transaction and soon thereafter joined SR

Holdings.

      Through this June 2009 transaction, SRI sold to SR Holdings both SRI’s name

and goodwill, as well as deed restrictions on approximately 180 lots located in the

Entrada subdivision in St. George. These deed restrictions obligated the lot owner to

use SRI for any construction on the lot. In return for these assets, SR Holdings


however, continued to refer to this business entity as SRI. For consistency, we do the
same.
4
 Initially unsure of its business form, Mountain Dudes designated this defendant as
Split Rock Holdings, Split Rock Holdings, Inc. and Split Rock Holdings, LLC. Split
Rock Holdings, LLC appears to be the most accurate reference to this defendant.
5
 The district court granted Larsen summary judgment and dismissed him from the
case before trial. Mountain Dudes does not challenge that ruling on appeal.

                                          4
agreed to pay SRI $2.7 million plus interest over a five-year period of time. It further

agreed to execute a promissory note on June 24, 2009, setting forth those payment

obligations. While all the other documents required for that transaction—the Sale of

Assets Agreement and the assignments of SRI’s name and deed restrictions to SR

Holdings—were executed on June 24, 2009, the parties disputed at trial whether SR

Holdings ever executed the $2.7 million promissory note in SRI’s favor.

      Mountain Dudes, as SRI’s creditor, had hoped to levy the periodic payments

that SR Holdings agreed to make to SRI on the $2.7 million obligation. Before any

such payments were due, however, SRI and SR Holdings, in January 2010, modified

the original Sale of Asset Agreement (“January 2010 Modification”), explaining that

the parties had been mistaken about the value of the assets SRI transferred to SR

Holdings. Instead of $2.7 million plus interest over five years, the January 2010

Modification required SR Holdings to pay SRI 8% of all net revenue SR Holdings

earned over the next five years for construction on properties subject to the deed

restrictions, but in no event to pay SRI less than $135,000. The January 2010

Modification provided for a new note and further stated that “[a]ny previous Note is

hereby cancelled.” (Aplt. App. 114-15.)

      Ultimately, SR Holdings paid SRI a total of $188,000 under the January 2010

Modification’s terms. Over approximately the same time period, SR Holdings

disbursed $1.1 million to three of the individual Defendants—Platt, Bylund and

Manning. Two other individual Defendants, Boyce and Smith, left SR Holdings a

month or two after the June 2009 Sale of Assets Agreement and used the Split Rock

                                           5
name to create Defendant Split Rock Construction, which earned money constructing

homes on the deed-restricted lots.6

      Its hopes having been stymied of levying part of the $2.7 million plus interest

that SR Holdings had originally agreed to pay SRI, Mountain Dudes brought this

UFTA action in federal court, invoking diversity jurisdiction. See 28 U.S.C.

§ 1332(a). In support of its UFTA claims, Mountain Dudes alleged that SRI had

transferred an asset—the $2.7 million obligation SR Holdings originally owed SRI—

beyond the reach of SRI’s creditors by agreeing to the January 2010 Modification,

which greatly decreased the amount and certainty of what SR Holdings would pay

SRI for its name, goodwill, and deed restrictions. See Utah Code § 25-6-2(2), (12)

(2015) (defining “asset” and “transfer”). Invoking three separate UFTA provisions,

Mountain Dudes further alleged that this transfer was fraudulent because SRI made it

with the actual intent to hinder, delay, or defraud its creditors, or SRI made the

transfer without receiving equivalent value at a time when SRI had incurred, or

believed it would incur, debts beyond its ability to pay, or SRI made the transfer


6
 Most of the distributions SR Holdings made to the individual Defendants, as well as
other money earned by these individual Defendants, was paid to personal companies
or family partnerships through which these individuals each conducted their finances.
Mountain Dudes also named those personal companies and family partnerships as
Defendants in this action. Those Defendants included the Joseph L. and Susan A.
Platt Family Protection Limited Partnership, Bylund Family Limited Partnership,
Bartley Smith Family Limited Partnership, Ren Boyce Family Limited Partnership,
Stone Puma, Inc., Mountain Meadow Farms, Inc., and Patrick Manning, LLC.
Mountain Dudes alleged, among other things, that these personal business entities
were the alter egos of the individual Defendants. Ultimately Mountain Dudes
submitted to the jury alter ego claims against only three of these Defendants—Stone
Puma, Mountain Meadow Farms, and Patrick Manning, LLC.
                                           6
without receiving equivalent value at a time when it was insolvent or it became

insolvent as a result of the transfer. See id. §§ 25-6-5(1)(a), 25-6-5(1)(b)(ii), 25-6-

6(1) (2015). For relief, Mountain Dudes sought, among other things, to have the

fraudulent transfer—the January 2010 Modification—voided, so that Mountain

Dudes could then enforce the original $2.7 million obligation SR Holdings owed SRI

and levy the payments SR Holdings made on that obligation. See id. § 25-6-8(1)(a)

(2015). In this way, Mountain Dudes intended to levy some of the payments SR

Holdings was obligated to make to SRI under the original Sale of Asset Agreement in

order to recover the $1.175 million judgment SRI still owes Mountain Dudes. See id.

§ 25-6-8(1)(b) (2015). Mountain Dudes also sought to recover the proceeds of the

alleged fraudulent January 2010 transfer from subsequent transferees, including the

individual Defendants and the personal business entities they used to receive some of

those proceeds. See id. §§ 25-6-8(2), 25-6-9(2), (3) (2015). The parties agreed prior

to trial that Mountain Dudes had to prove its UFTA claims by clear and convincing

evidence.

      The parties tried Mountain Dudes’ UFTA claims to a jury, which deadlocked.

Before discharging the deadlocked jury, the district court, with the parties’ consent,

asked the jurors to indicate on the special verdict form any question on which jurors

had reached unanimous agreement. Doing so, jurors indicated that they had

unanimously rejected Defendants’ defense that the original June 2009 Sale of Assets

Agreement was “void” because it was based on SRI’s and SR Holdings’ “mutual

mistake” as to the enforceability of the deed restrictions and the overall value of the

                                            7
assets SRI transferred to SR Holdings. There was evidence presented at trial that,

after SRI and SR Holdings executed the June 2009 Sale of Assets Agreement, SR

Holdings decided not to try to enforce the deed restrictions after realizing there were

significant obstacles in doing so. Jurors found that, while SRI and SR Holdings were

mistaken as to the enforceability of the deed restrictions and the overall value of the

assets SRI transferred, SR Holdings had borne the risk of those mistakes.

      Jurors further indicated that they had unanimously found that SRI, in agreeing

to the January 2010 Modification, both acted for the “purpose” of “delaying” its

creditors and did so when it was insolvent. (Aple. Supp. App. 976-78.) But jurors

could not agree as to whether the January 2010 Modification was a “transfer” of an

asset, defined as “every mode of disposing of or parting with an asset,” including a

“release from a money claim” (id. 951 (Instruction 19-A)). See Utah Code § 25-6-

2(2), (12) (2015) (defining “asset” and “transfer”). Thus, jurors found that, if the

January 2010 Modification was the transfer of an asset for purposes of the UFTA, it

was a fraudulent transfer. But because jurors could not decide if the January 2010

Modification was the “transfer” of an asset, jurors were unable to decide the UFTA

claims.

      During the trial, both sides made Fed. R. Civ. P. 50(a) motions for judgment as

a matter of law, challenging the sufficiency of the other side’s evidence. The district

court reserved ruling upon those Rule 50(a) motions until the trial’s conclusion.

After discharging the deadlocked jury, the district court denied most of those Rule

50(a) motions without prejudice to the parties reasserting those motions under Rule

                                           8
50(b).7 After the parties filed post-trial Rule 50(b) motions, the district court denied

Mountain Dudes’ motion and granted the remaining Defendants judgment as a matter

of law. On appeal, Mountain Dudes challenges both of those Rule 50(b) decisions.8

                II. FEDERAL RULE OF CIVIL PROCEDURE 50

      Rule 50 of the Federal Rules of Civil Procedure provides the process for

challenging the sufficiency of the evidence in a civil jury trial. See Unitherm Food

Sys., Inc. v. Swift-Eckrich, Inc., 546 U.S. 394, 399 (2006). Rule 50 provides:




7
  Mountain Dudes sued several business entities, formed by the individual
Defendants after the June 2009 Sale of Assets Agreement, that use the Split Rock
name, arguing these later formed Split Rock entities were liable to Mountain Dudes
as successors to SRI. These Defendants included SR Holdings, as well as Split Rock
Design, Split Rock Interior, 4-B Builders, which also does business as Split Rock
Fine Homes, Landea Realty, which also does business as Split Rock at Entrada Real
Estate Company, Split Rock Fine Homes Real Estate Company, Split Rock
Development, and Split Rock Development Group. The district court granted these
Defendants’ Rule 50(a) motion, ruling that, “[w]ith the exception of Split Rock
Holdings, LLC, . . . insufficient evidence had been presented to establish a successor
liability claim against the Split Rock Defendants.” (Aplt. App. 171.) Mountain
Dudes does not challenge that ruling on appeal. The jury deadlocked on the
remaining successor liability claim against SR Holdings.
8
  Mountain Dudes also asserted an equitable unjust enrichment claim, which the
parties agreed to try to the jury. Jurors deadlocked on that claim as well. The district
court later granted Defendants Rule 50(b) judgment as a matter of law on that claim,
but Mountain Dudes does not challenge that decision on appeal. Lastly, the jury also
deadlocked on Mountain Dudes’ alter ego claims, and Mountain Dudes then moved
for Rule 50(b) relief on those claims, too. In denying that Rule 50(b) motion, the
district court held that Mountain Dudes had failed to preserve that argument at trial
but that, in any event, those claims were moot after the court held as a matter of law
that SRI was not liable to Mountain Dudes under the UFTA. Mountain Dudes does
not directly challenge either of those alternative rulings on appeal.

                                            9
(a) Judgment as a Matter of Law.

       (1) In General. If a party has been fully heard on an issue
       during a jury trial and the court finds that a reasonable jury
       would not have a legally sufficient evidentiary basis to find for
       the party on that issue, the court may:

              (A) resolve the issue against the party; and

              (B) grant a motion for judgment as a matter of
              law against the party on a claim or defense that,
              under the controlling law, can be maintained or
              defeated only with a favorable finding on that
              issue.

       (2) Motion. A motion for judgment as a matter of law may be
       made at any time before the case is submitted to the jury. The
       motion must specify the judgment sought and the law and facts
       that entitle the movant to the judgment.

(b) Renewing the Motion After Trial; Alternative Motion for a New
Trial. If the court does not grant a motion for judgment as a matter of law
made under Rule 50(a), the court is considered to have submitted the action
to the jury subject to the court’s later deciding the legal questions raised by
the motion. No later than 28 days after the entry of judgment--or if the motion
addresses a jury issue not decided by a verdict, no later than 28 days after the
jury was discharged--the movant may file a renewed motion for judgment as
a matter of law and may include an alternative or joint request for a new trial
under Rule 59. In ruling on the renewed motion, the court may:

       (1) allow judgment on the verdict, if the jury returned a verdict;

       (2) order a new trial; or

       (3) direct the entry of judgment as a matter of law.

(c) Granting the Renewed Motion; Conditional Ruling on a Motion for
a New Trial.

       (1) In General. If the court grants a renewed motion for
       judgment as a matter of law, it must also conditionally rule on
       any motion for a new trial by determining whether a new trial
       should be granted if the judgment is later vacated or reversed.

                                      10
             The court must state the grounds for conditionally granting or
             denying the motion for a new trial.

             (2) Effect of a Conditional Ruling. Conditionally granting the
             motion for a new trial does not affect the judgment’s finality;
             if the judgment is reversed, the new trial must proceed unless
             the appellate court orders otherwise. If the motion for a new
             trial is conditionally denied, the appellee may assert error in
             that denial; if the judgment is reversed, the case must proceed
             as the appellate court orders.

      (d) Time for a Losing Party’s New-Trial Motion. Any motion for a new
      trial under Rule 59 by a party against whom judgment as a matter of law is
      rendered must be filed no later than 28 days after the entry of the judgment.

      (e) Denying the Motion for Judgment as a Matter of Law; Reversal on
      Appeal. If the court denies the motion for judgment as a matter of law, the
      prevailing party may, as appellee, assert grounds entitling it to a new trial
      should the appellate court conclude that the trial court erred in denying the
      motion. If the appellate court reverses the judgment, it may order a new trial,
      direct the trial court to determine whether a new trial should be granted, or
      direct the entry of judgment.

(Emphasis added.)

      This court reviews the district court’s Rule 50(b) rulings de novo. See Bill

Barrett Corp. v. YMC Royalty Co., 918 F.3d 760, 766 (10th Cir. 2019) (per curiam).

Judgment as a matter of law under Rule 50 “is appropriate only if the evidence points

but one way and is susceptible to no reasonable inferences which may support the

nonmoving party’s position.” In re: Cox Enters., Inc., 871 F.3d 1093, 1096 (10th Cir.

2017) (internal quotation marks omitted).

      Here, we treat the parties’ Rule 50(b) cross motions for judgment as a matter

of law as “two individual motions . . . , with each motion viewed in the light most

favorable to its nonmoving party.” Banner Bank v. First Am. Title Ins. Co., 916 F.3d
11
1323, 1326 (10th Cir. 2019) (addressing cross-motions for summary judgment under

Fed. R. Civ. P. 56); see In re: Cox Enters., 871 F.3d at 1096 (noting “standard of

review for Rule 50 motions mirrors the standard for summary-judgment motions”

(internal quotation marks omitted)). “All reasonable inferences are drawn in favor of

the nonmoving party and this court does not make credibility determinations or weigh

the evidence.” Liberty Mut. Fire Ins. Co. v. Woolman, 913 F.3d 977, 983 (10th Cir.

2019) (internal quotation marks omitted).

      “Judgment as a matter of law is cautiously and sparingly granted and then only

when the court is certain the evidence conclusively favors one party such that

reasonable [people] could not arrive at a contrary verdict.” Bill Barrett Corp., 918
F.3d at 766 (internal quotation marks omitted).

                                   III. ANALYSIS

      Mountain Dudes challenges both the district court’s decision to grant Defendants

judgment as a matter of law under Rule 50(b), and the court’s decision to deny Mountain

Dudes judgment as a matter of law. The district court invoked Rule 50(b) to grant

Defendants judgment as a matter of law on grounds neither party had raised, but

instead on grounds that the court raised sua sponte after the jury’s deliberations.

That was error.9 See Hewlett-Packard Co. v. Mustek Sys., Inc., 340 F.3d 1314, 1318,

1321-22 (Fed. Cir. 2003) (holding it was error for district court to grant judgment as



9
  Mountain Dudes objected to this error in the district court and continues to object
to it on appeal.

                                            12
a matter of law on ground not raised in Rule 50(b) motion). As we explain, district

courts are limited by Rule 50 to granting judgment as a matter of law only on

grounds raised by the parties and, when deciding Rule 50(b) motions, district courts

are generally further limited to granting judgment as a matter of law only on grounds

a party previously raised in a Rule 50(a) motion.

       We further conclude that neither Defendants nor Mountain Dudes are entitled to

judgment as a matter of law on the grounds they raised, because there remain genuinely

disputed factual issues that a jury must resolve.10 In light of that, we remand this case for

a new trial.

A. The district court erred procedurally in granting Defendants judgment as a
matter of law under Rule 50(b) on grounds the district court raised sua sponte
after the jury’s deliberations

       1. The district court cannot grant Defendants judgment as a matter of law
       on grounds Defendants did not raise in either their Rule 50(a) or 50(b)
       motions

       Rule 50 sets forth a carefully detailed two-step procedure for challenging the

sufficiency of the evidence in a civil jury trial. See Unitherm, 546 U.S. at 399. This

procedure imposes certain obligations on a party challenging the sufficiency of his

opponent’s evidence.

       Rule 50(a)(2) requires a party to make a motion challenging the sufficiency of

the evidence prior to the case being submitted to the jury. See Unitherm, 546 U.S. at


10
  The same attorney represented all Defendants at trial and generally made trial and
post-trial motions for all of them collectively. In light of that, we refer to Defendants
collectively here.

                                             13
399-400. The purpose of this requirement “is to alert the opposing party (and the court)

of any deficiencies in the case, thereby giving the party the opportunity to rectify any

deficiencies prior to the case being submitted to the jury.” Miller v. Eby Realty Grp.,

LLC, 396 F.3d 1105, 1114 (10th Cir. 2005) (internal quotation marks omitted); see

also 9B Charles Alan Wright & Arthur R. Miller, Federal Practice & Procedure

§ 2533 (3d ed. Apr. 2019) (stating that the requirement of a Rule 50(a) motion before

the case is submitted to the jury “is to apprise the trial court of the moving party’s

position to see if any defects can be corrected before the jury retires”). To facilitate

this pre-deliberation notice of a deficiency in the evidence, Rule 50(a)(2) requires the

moving party to “specify the judgment sought and the law and facts that entitle the

movant to the judgment.”

       A party can renew its motion for judgment as a matter of law under Rule 50(b)

after the jury returns a verdict or, as in this case, after the jury is discharged without

reaching a verdict. A Rule 50(b) movant, however, can only reassert the same

grounds for judgment as a matter of law that he first asserted in his pre-deliberation

Rule 50(a) motion. See Perez v. El Tequila, LLC, 847 F.3d 1247, 1255 (10th Cir.

2017) (“Arguments presented in a Rule 50(b) motion cannot be considered if not

initially asserted in a Rule 50(a) motion.”); see also Advanced Recovery Sys. v. Am.

Agencies, 923 F.3d 819, 825 (10th Cir. 2019).

       Compliance with Rule 50 is “mandatory.” Home Loan Inv. Co. v. St. Paul

Mercury Ins. Co., 827 F.3d 1256, 1265 (10th Cir. 2016) (citing Unitherm, 546 U.S at

404). In order to preserve for appeal an argument challenging the sufficiency of the

                                             14
evidence, the movant must raise the same argument in both a Rule 50(a) and a Rule

50(b) motion. See Unitherm, 546 U.S. at 396, 399-402; see also Home Loan Inv.,
827 F.3d at 1265-66. Otherwise, an appellate court is “without power” to grant relief

under Rule 50. Unitherm, 546 U.S at 400-01 (internal quotation marks omitted;

citing earlier Supreme Court cases); see also id. at 396, 399-402 (holding that,

because appellant filed a Rule 50(a) motion, but not a Rule 50(b) motion, appellate

court could not reverse jury’s verdict for lack of evidence); Home Loan Inv., 827
F.3d at 1269.

       Here, while Defendants made both a Rule 50(a) and (b) motion, they never

raised the grounds on which the district court later granted them judgment as a matter

of law. It was the trial court, instead, that sua sponte identified those grounds and it

did so after the jury’s deliberations. That was error, because the district court

deprived Mountain Dudes of the notice and opportunity to correct an evidentiary

deficiency that Rule 50’s carefully detailed and mandatory two-part procedure seeks

to provide. See Hewlett-Packard, 340 F.3d at 1318, 1321-22 (Fed. Cir.) (holding it

was error for district court to grant judgment as a matter of law on ground not raised

in Rule 50(b) motion); see also Experience Hendrix L.L.C. v. Hendrixlicensing.com

Ltd., 762 F.3d 829, 844 n.13 (9th Cir. 2014) (noting, after rejecting merits of district

court’s alternative grounds for granting judgment as a matter of law under Rule

50(b)(3), that “it does not appear that the district court, in any event, had authority to

grant . . . Rule 50(b)(3) relief on these alternate grounds because [the Rule 50



                                            15
movant] did not raise them in either his pre-verdict Rule 50(a) or his post-verdict

Rule 50(b)(3) motion”).

      2. The grounds on which the district court granted Defendants judgment
      as a matter of law were clearly different from the grounds on which
      Defendants themselves sought judgment as a matter of law

      We have, on occasion, been lenient in not requiring a moving party to reassert

his Rule 50(a) arguments in his Rule 50(b) motion with precision. See, e.g., Perez,
847 F.3d at 1256 (stating that “technical precision is unnecessary” (internal quotation

marks omitted)). But the grounds on which the district court here granted Defendants

judgment as a matter of law were completely different from the arguments

challenging the sufficiency of Mountain Dudes’ evidence that Defendants themselves

asserted in their Rule 50(a) and (b) motions.

      In their written mid-trial Rule 50(a) motion addressing the UFTA claims,

Defendants argued only that, because any fraudulent transfer claim must be directed

at the actual transferee receiving the debtor’s asset, which in this case was SR

Holdings, “the fraudulent transfer claims should be dismissed as a matter of law

against all Defendants other than Split Rock Holdings, LLC.” (Aplt. App. 158

(emphasis added).) Defendants reiterated only that argument as to the UFTA claims

during oral argument before the district court on the parties’ Rule 50(a) motions.

      After the district court discharged the jury, Defendants reasserted that same

argument in their Rule 50(b) motion, arguing that the only Defendant that could be

liable for any fraudulent transfer under the January 2010 Modification was SR

Holdings. In addition, Defendants improperly attempted to assert new grounds for

                                          16
judgment as a matter of law in their Rule 50(b) motion, arguing that Mountain Dudes

failed to provide sufficient evidence for a jury to find, by clear and convincing

evidence, that SRI, through the January 2010 Modification, “transferred” to SR

Holdings—that is, “dispos[ed] of or part[ed] with an asset or an interest in an asset

. . .” (Aplt. App. 951 (Instruction 19-A))—SRI’s right under the original Sale of

Asset Agreement to receive $2.7 million plus interest. In support of that argument,

Defendants argued only that the January 2010 Modification did not sufficiently

diminish the amount SR Holdings was to pay SRI for its assets to be deemed a

transfer because SRI might have earned more money (over $3 million) under the

January 2010 Modification than it would have under the original June 2009 Sale of

Assets Agreement ($2.7 million plus interest), had SR Holdings been able to enforce

all of the deed restrictions.

       The district court instead granted Defendants judgment as a matter of law for

two quite different alternative reasons. First, the district court ruled that Mountain

Dudes failed to provide sufficient evidence for a jury to find, by clear and convincing

evidence, that SRI acquired any asset from the initial June 2009 Sale of Assets

Agreement (which SRI could then have “transferred” back to SR Holdings under the

January 2010 Modification), because a) Mountain Dudes failed to provide sufficient

evidence that SR Holdings ever executed and delivered to SRI the $2.7 million

promissory note required by the June 2009 Sale of Asset Agreement and b) that,

without the executed promissory note, SRI never acquired any enforceable rights

under the Sale of Assets Agreement. Thus, while Defendants’ Rule 50(b) motion

                                           17
addressed the second part of the alleged transfer (arguing there was no evidence that

SRI would have received less under the January 2010 Modification than it would

have under the original June 2009 Sale of Assets Agreement), the district court

addressed the first part of the alleged transfer (ruling there was never an enforceable

Sale of Assets Agreement in June 2009 requiring SR Holdings to pay SRI $2.7

million, plus interest). Thus, the district court granted Defendants judgment as a

matter of law on a ground they had never raised.

      The district court’s decision to grant Defendants judgment as a matter of law

on this previously unraised ground deprived Mountain Dudes of notice and an

opportunity to cure any deficiency in its evidence before the case was submitted to

the jury. The district court did mention, midtrial, that Mountain Dudes had failed to

produce any signed promissory note, but the court did so expressly only in an effort

to understand Mountain Dudes’ theory of the case. Neither the court nor Defendants

raised the lack of a signed promissory note as a basis for Rule 50(a) judgment as a

matter of law prior to the jury’s deliberations. Furthermore, in their opposition to

Mountain Dudes’ post-deliberation Rule 50(b) motion, Defendants argued, contrary

to the district court’s ultimate determination, that there was a disputed issue of fact

for the jury as to whether the original June 2009 Sale of Assets Agreement had ever

been completed.11


11
   Because the district court erred procedurally in relying on this previously unraised
ground to grant Defendants judgment as a matter of law, we need not address the
merits of that determination. Still, we are skeptical. It appears there was
circumstantial evidence from which a reasonable jury could find, by clear and
                                           18
      Second, the district court ruled that, even if the June 2009 Sale of Assets

Agreement was enforceable, Mountain Dudes was entitled to judgment as a matter of

law on an alternative ground, based on a case none of the parties cited, Rupp v.

Moffo, 358 P.3d 1060 (Utah 2015). Rupp addressed a statutory provision of the

UFTA that is not at issue here, Utah Code § 25-6-2(2)(a), which defines an “asset” to



convincing evidence, that SR Holdings did execute a $2.7 million promissory note in
SRI’s favor as part of the June 2009 Sale of Assets Agreement, even though
Mountain Dudes failed to produce a signed copy of that note at trial. That evidence
indicated, for example, that the June 2009 Sale of Asset Agreement required SR
Holdings to execute the $2.7 million promissory note on June 24, 2009, the same day
that all of the other documents necessary for that transaction were executed and, after
June 24, 2009, the parties took actions required under the Sale of Assets Agreement
as if it had been completed. In addition, the later January 2010 Modification,
executed by the same parties, cancelled “[a]ny previous Note.” (Aplt. App. 1114-
15.) Moreover, there was some testimony from several individual Defendants that at
least suggested that SR Holdings might have executed the $2.7 million note. It
appears, therefore, that there was sufficient circumstantial evidence from which a
jury could reasonably infer that SR Holdings executed the $2.7 million promissory
note in June 2009. In rejecting that possibility in its Rule 50(b) ruling, the district
court erred in weighing the credibility of Defendant Platt’s testimony. (Aplt. App.
239 (stating Platt admitted to not being the most reliable witness and had not always
been candid with the court in the past, sometimes let his ego get the best of him when
making decisions, and had sometimes had difficulty keeping track of things because
of his age).) See Liberty Mut. Fire Ins., 913 F.3d at 983. Furthermore, even if there
was insufficient evidence for a reasonable jury to find that SR Holdings executed a
$2.7 million promissory note in SRI’s favor in June 2009, it is undisputed that SR
Holdings executed the June 2009 Sale of Assets Agreement which itself required SR
Holdings to pay SRI $2.7 million plus interest over five years for the purchase of
SRI’s name, goodwill, and deed restrictions. The district court incorrectly held that
an executed promissory note was required as “consideration” before the Sale of
Assets Agreement became enforceable. (Aplt. App. 237-38.) Although
consideration is necessary to create an enforceable contract, usually “consideration”
can be the promise to do something, rather than the actual performance of that
promise. See Coulter & Smith, Ltd. v. Russell, 966 P.2d 852, 859 (Utah 1998) (“It is
not necessary for the promisor to render performance in order for us to find
consideration; the reciprocal promise is sufficient consideration to form a contract.”).

                                          19
“mean[] property of a debtor, but does not include . . . property to the extent it is

encumbered by a valid lien . . . .” (Renumbered in 2017 to § 25-6-102(2).) Rupp

involved a debtor who let his sister-in-law live in the debtor’s “investment” property

rent free for eight years, including during a time period when the debtor was in

default on the mortgage payments due on the property. 358 P.3d at 1061. The

mortgagee had a lien on the property and the rents derived from this investment

property. Id. Another of the debtor’s creditors brought a claim under the UFTA

seeking to recover eight years of rent from the sister-in-law, arguing that the debtor’s

allowing her to live in the house rent free after the debtor was in default on the

mortgage payments amounted to a fraudulent transfer of an asset of the debtor. Id.

Applying the “plain language” of § 25-6-2(2)(a), the Utah Supreme Court held that

the rent at issue there, which was included in the mortgagee’s lien, was not an asset

of the debtor’s for purposes of the UFTA. Id. at 1063-64. In reaching that

conclusion, Rupp explained that the UFTA

      provides a remedy for creditors who are actually harmed when a debtor
      transfers property; it does not provide a remedy in cases of only
      theoretical harm. For example, the Act is applicable when a debtor is
      insolvent because a solvent debtor who transfers property does not harm
      creditors. Similarly, the Act applies to transfers where the debtor does not
      receive reasonably equivalent value in return. In cases where the debtor
      does receive reasonably equivalent value, the transfer puts one asset
      beyond the reach of the creditors, but replaces the asset with one of
      equivalent value, thus avoiding any harm to creditors.

             The same reasoning applies in the context of property that is fully
      encumbered by a valid lien. When such property is transferred, there is
      no harm done to either the creditor holding the lien—the secured
      creditor—or any other unsecured creditor of the debtor. The secured
      creditor is not harmed because it retains the right to proceed against the

                                            20
      property by foreclosing its lien—regardless of whether the debtor
      currently holds the encumbered property. And any unsecured creditors
      are not harmed because they would never have been able to recover their
      debt by means of the encumbered property. Thus, excluding property to
      the extent that it is encumbered by a valid lien is consistent with the Act’s
      general no-harm-no-foul operation.

Id. at 1064-65 (footnotes containing statutory cites omitted).

      Relying on Rupp, the district court in this case ruled that Mountain Dudes had

to prove, not only that SRI fraudulently transferred beyond its creditors’ reach an

unsecured asset—the $2.7 million plus interest that SR Holdings owed SRI after the

June 2009 Sale of Assets Agreement—but also that unsecured creditor Mountain

Dudes had been harmed by that fraudulent transfer. The district court went on to

conclude that, because Mountain Dudes failed to present evidence of its additional

harm, Defendants were entitled to Rule 50(b) judgment as a matter of law.

      But it is no wonder that Mountain Dudes failed to present evidence of its

additional harm. The UFTA generally provides that a creditor who is able to prove

that a debtor fraudulently transferred an unsecured asset beyond the reach of its

creditors can avoid that transfer and then seek to collect the debt owed from that

asset. See generally Utah Code §§ 25-6-8, 25-6-9 (2015). In light of that, the district

court did not instruct jurors on this additional harm, beyond the fraudulent transfer

itself of an asset. Neither Defendants nor Mountain Dudes ever request such an

instruction. It is, thus, not surprising that Mountain Dudes did not offer any evidence

of its actual harm, beyond the fraudulent transfer; Mountain Dudes did not know it

had to do so. This is exactly the “ambush” Rule 50’s careful and detailed process


                                           21
seeks to avoid by requiring that a moving party challenge the sufficiency of the

evidence before the jury’s deliberations in order to give the non-moving party notice

and an opportunity to cure any defect in that party’s evidence. See Puga v. RCX

Solutions, Inc., 922 F.3d 285, 290 (5th Cir. 2019). It was particularly egregious,

then, for the district court to identify this previously unraised ground for granting

Defendants judgment as a matter of law after the jury’s deliberations and after the

trial had concluded.

      It is true that after the district court identified the previously uncited Rupp

decision during oral argument on the parties’ post-trial Rule 50(b) motions, the court

gave the parties an opportunity to file supplemental briefs addressing that case. But

by then it was too late for Mountain Dudes to address any evidentiary deficiency in

its case. Moreover, although the district court never explained what evidence of

“actual harm”—beyond proof that SRI transferred an asset beyond the reach of its

creditors—was necessary, Defendants addressed that question in their supplemental

post-trial Rupp brief. There, Defendants asserted that, even if Defendants transferred

an asset beyond the reach of SRI’s creditors, Mountain Dudes had to provide further

evidence that it would have actually been able to collect from the transferred asset

the $1.175 million judgment that SRI owed Mountain Dudes, despite the fact that

SRI owed $50 million to many other creditors.12 Such evidence was different from



12
  It might be relevant to a jury considering this question that during approximately
this same time period, SR Holdings disbursed $1.1 million to other clearly related
individual Defendants.
                                           22
the evidence Mountain Dudes produced to meet the elements of its UFTA claims on

which the district court instructed jurors.13

       In conclusion, the district court’s post-trial decision to grant Defendants

judgment as a matter of law under Rule 50(b) on grounds Defendants never asserted

in either their Rule 50(a) or 50(b) motions, was error because it deprived Mountain

Dudes of the pre-deliberation notice and opportunity to rectify any deficiency in its

evidence that Rule 50 was intended to provide. We, therefore, REVERSE the

judgment the district court entered as a matter of law in Defendants’ favor.

B. Defendants are also not entitled to judgment as a matter of law on the ground
they did raise in their Rule 50(b) motion

       We address just briefly the argument that Defendants raised for the first time

in their Rule 50(b) motion—that Mountain Dudes failed to provide sufficient

evidence for a jury to find that, through the January 2010 Modification, SRI

“transferred” an “asset” because SRI might have earned more money (over $3

million) under the January 2010 Modification than SRI would have earned under

June 2009 Sale of Assets Agreement ($2.7 million plus interest), had SR holdings


13
   Because we conclude the district court also erred procedurally in sua sponte
granting Defendants judgment as a matter of law on this second ground, we need not
address the merits of this particular district court’s ruling. But we are, again,
skeptical of the district court’s substantive conclusion. Rupp addressed a UFTA
provision that is not at issue here under circumstances that are not presented in this
case. It is not obvious from the language of the statute that an unsecured creditor like
Mountain Dudes would have to prove more than that the debtor fraudulently
transferred an unsecured asset beyond its unsecured creditors’ reach, before being
able to obtain a remedy the UFTA provides. But we do not definitively need to
address that question here.

                                            23
been able to enforce all of the deed restrictions. Defendants reassert that argument in

their appellate answer brief.

      Again, Defendants did not make this argument in their pre-deliberation Rule

50(a) motion and, as we have previously explained, it is mandatory that a party first

raise a ground for judgment as a matter of law in a Rule 50(a) motion. See Home

Loan Inv., 829 F.3d at 1265 (citing Unitherm, 546 U.S. at 404). Nevertheless, this

court has, on occasion, considered a challenge to the sufficiency of the evidence

raised by a party for the first time in a Rule 50(b) post-deliberation motion where the

non-moving party did not object to that belated argument. See Therrien v. Target

Corp., 617 F.3d 1242, 1250 n.2 (10th Cir. 2010). That is the case here. Mountain

Dudes did not object in the district court, nor does it object now on appeal, to

Defendants raising this new argument for the first time in their Rule 50(b) motion.

Mountain Dudes, therefore, has waived any objection to our considering the

argument here.

      Nevertheless, we conclude that Defendants are not entitled to judgment as a

matter of law on the merits of this argument. SRI would have earned more money

under the January 2010 Modification only if SR Holdings could have enforced the

deed restrictions. But there was significant evidence presented at trial that the deed

restrictions were either unenforceable or at the very least that it would have been

quite difficult to enforce them. In fact, there was evidence that, in light of those

difficulties, SRI/SR Holdings announced publicly in November 2009 that it would

not even attempt to enforce those deed restrictions. These difficulties were the very

                                           24
reason given by SRI and SR Holdings for the January 2010 Modification of the price

SR Holdings would pay for the SRI assets it purchased. In light of this evidence, a

reasonable jury could certainly have found, by clear and convincing evidence, that

the January 2010 Modification significantly reduced the amount and certainty that SR

Holdings would pay for SRI’s assets. On that basis, a jury could have further found

that the 2010 Modification of the payment terms was a “transfer” of an “asset”—that

is, that SRI “dispos[ed] of or part[ed] with” (Aple. Supp. App. 951) its right to

receive $2.7 million under the June 2009 Sale of Assets Agreement—for purposes of

the UFTA. Defendants, therefore, were not entitled to a judgment as a matter of law

on this basis.

C. Disputed questions of material fact also preclude judgment as a matter of law
for Mountain Dudes

       In the district court, Mountain Dudes also moved for judgment as a matter of

law on its UFTA claims and, in doing so, raised the same arguments in both its Rule

50(a) and 50(b) motions. In those motions, Mountain Dudes broadly argued that it

had proven its UFTA claims as a matter of law. Mountain Dudes reiterates that

argument on appeal. However, the district court did not err in denying Mountain

Dudes’ Rule 50 motions because Mountain Dudes failed to show that the evidence it

presented in support of its UFTA claims “points but one way and is susceptible to no

reasonable inferences which may support [Defendants’] position.” In re: Cox

Enters., 871 F.3d at 1096 (internal quotation marks omitted).




                                           25
       In particular, Mountain Dudes argues on appeal that it is entitled to judgment

as a matter of law on its UFTA theory that the January 2010 Modification amounted

to SRI transferring an asset—the $2.7 million plus interest that SR Holdings

originally agreed to pay SRI—beyond the reach of its creditors with the intent to

delay its creditors. The deadlocked jury indicated that it unanimously found that SRI

had acted with this intent to delay its creditors.14 But the jury further indicated that it

was unable to decide whether the January 2010 Modification was a transfer of assets.

As discussed in detail above, the evidence regarding that question is disputed. That

factual dispute, therefore, precludes judgment as a matter of law for either party.

D. Remedy

       Finally, we turn to the appropriate remedy. Because the district court erred in

granting Defendants judgment as a matter of law on grounds that none of the parties

raised, we vacate that judgment. See, e.g., Figueroa v. Mazza, 825 F.3d 89, 98 (2d

Cir. 2016) (vacating improperly granted Rule 50 judgment as a matter of law).

Furthermore, because none of the parties have raised grounds that entitle them to

judgment as a matter of law, we do not enter judgment for any party on any ground

the parties raised. Therefore, judgment cannot be entered.




14
   In considering a motion for judgment as a matter of law, this court is not bound by
the jury’s finding. See 9B Wright & Miller, Federal Practice & Procedure, § 2524
(Apr. 2019). But no one challenges the sufficiency of the evidence to support that
finding.

                                            26
      Where the district court errs in granting a party judgment as a matter of law,

often the relief is to reinstate the jury’s verdict. See, e.g., Connelly v. Metro. Atlanta

Rapid Transit Auth., 764 F.3d 1358, 1364 (11th Cir. 2014). But here, because the

jury deadlocked, we have no jury verdict to reinstate.15 We, therefore, remand this

case for a new trial. Defendants complain that Mountain Dudes never asked for a

new trial. Even so, it seems to us there is no other choice except to retry this case

because judgment for any party is not warranted and there is no jury verdict that can

be reinstated.

                                  IV. CONCLUSION

      The district court erred in granting Defendants judgment as a matter of law

under Rule 50(b) on grounds no party had ever raised, let alone properly raised. In

light of that error, we REVERSE judgment as a matter of law entered for Defendants.

We further conclude that none of the arguments that Mountain Dudes and Defendants



15
  On appeal, Mountain Dudes asserts generally that the district court was required to
“harmonize” the jury’s partial verdict. But the jury made insufficient findings in this
case to permit that. See generally Domann v. Vigil, 261 F.3d 980, 981-83 (10th Cir.
2001) (“The general rule adopted by federal courts addressing this question is that
failure by a jury to answer some of the questions in a special verdict does not vitiate
an otherwise unanimous verdict where the unanimous answers to the verdict
conclusively dispose of the case.” (internal quotation marks omitted; emphasis
added)). We further reject Mountain Dudes argument on appeal that, after jurors
directly and specifically indicated on the special verdict form that they could not
decide unanimously whether the January 2010 Modification was a “transfer,” they
nevertheless found that there was a “transfer” by answering affirmatively the
question on the special verdict: was SRI “insolvent at the time of the Transfer or
bec[a]me insolvent as a result of the Transfer” (Aple Supp. App. 976, 978). We
decline to give such a broad reading to the jury’s special verdict form.

                                            27
did assert in support of their respective Rule 50(b) motions warranted the entry of

judgment as a matter of law for either side because there remain genuinely disputed

issues of material fact that must be resolved by a jury. We, therefore, AFFIRM the

district court’s decision to deny Mountain Dudes’ Rule 50(b) motion, and REMAND

this case to the district court for a new trial.




                                             28